DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner Notes
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Priority
As required by M.P.E.P. 201.14(c), acknowledgement is made of applicant’s claim for priority based on the applications filed on October 7th, 2016, June 16th, 2017, and October 6th, 2017 (JP 2016-198760, JP 2017-118635, and US application 15/726,802 respectively). Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
As required by M.P.E.P. 609, the applicant’s submissions of the Information Disclosure Statements dated June 15th, 2021 and November 23rd, 2021 are acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 7 of U.S. Patent No. 11,067,767. Although the claims at issue are not identical, they are not patentably distinct from each other because the combination of claims 1 and 7 of the issued patent include every limitation of claim 1 of the instant application. 

Note that where the issued patent recites “in a state in which a predetermined current is applied” and the child recites “in a state in which a constant current is applied”, these are not patentably distinct because the parent necessarily includes situations where a predetermined current is a constant current such as when a user picks a specific moment in time, where the current is at a static value, at the very least. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 1-5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ishikawa et al. (US 2014/0379103 A1).
Regarding claim 1, Ishikawa teaches a lens control apparatus comprising:
	an actuator structured to position the lens (See, e.g., Fig. 15 and paragraph [0070] which explains driving part 300 which moves the lens); 
	a Hall element structured to generate a position detection signal that indicates a position of the lens (See, e.g., Hall element 401 in Fig. 15); 
	a temperature detection unit structured to detect a temperature based on a voltage across the Hall element in a state in which a constant current is applied to the Hall element (See, e.g., temperature detection part 500 in Fig. 15 which is located near the Hall element, and note that insofar as the temperature is sensed during normal operation, there include situations where the temperature is detected based on a voltage across the Hall element in which a constant current is applied, such as when a user selects a specific position corresponding to the Hall element’s voltage at a moment in time when the current is static. Note in that situation the temperature reading is tied to the voltage of the hall element because of the position detected, even if the temperature sensor itself is not measuring the voltage across the Hall element); and 
	a control unit structured to control the actuator such that the position detection signal approaches a position instruction signal that indicates a target position of the lens (See, e.g., paragraph [0070] which explains this, here the control unit corresponds to the combination of position correction part 204 and driving control part 203 in Fig. 15).
Regarding claim 2, Ishikawa teaches the device set forth above and further teaches wherein the control unit comprises a temperature compensation unit structured to correct a temperature dependence of a relation between the position detection signal and a corresponding actual position of the lens (See, e.g., paragraphs [0068]-[0074] which explain that position correction part 204 corrects the position signal using the ambient temperature and a reference value).
Regarding claim 3, Ishikawa teaches the device set forth above and further teaches wherein the control unit further comprises a linearity compensation unit structured to correct a linearity of the relation (See, e.g., linearity correction part 205 in Fig. 15).
Regarding claim 4, Ishikawa teaches the device set forth above and further teaches wherein the relation is acquired at a predetermined temperature (See, e.g., Fig. 12 which shows a graph of a predetermined “normal temperature” line that the position is corrected to),
	wherein the control unit further comprises a memory structured to store information with respect to the relation (Note that insofar as claim 1 requires “a position correction part that calculates a correction value on the basis of a difference between the position data and a given reference value and the ambient temperature” the fact that the device includes a reference value necessarily means there is a memory structured to store information related to this relation otherwise no comparison would be possible), 
	wherein the linearity is corrected for a current temperature that differs from the predetermined temperature, based on the relation acquired at the predetermined temperature (See, e.g., claim 1 which explains this), and wherein temperature compensation is performed with a predetermined correction coefficient supplied according to a difference between the predetermined temperature and the current temperature (See, e.g., Fig. 12 which shows how much correction is needed for various current temperatures vs a predetermined temperature of 20 degrees).
Regarding claim 5, Ishikawa teaches the device set forth above and further teaches wherein the relation is acquired for a plurality of predetermined temperatures (See, e.g., Fig. 12 which shows a graph of predetermined temperatures along with a predetermined “normal temperature” line that the position is corrected to),
	wherein the control unit further comprises a memory structured to store information with respect to the relation (Note that insofar as claim 1 requires “a position correction part that calculates a correction value on the basis of a difference between the position data and a given reference value and the ambient temperature” the fact that the device includes a reference value necessarily means there is a memory structured to store information related to this relation otherwise no comparison would be possible), 
	wherein the linearity is corrected for a current temperature that differs from the predetermined temperatures, based on the relation acquired for one of the predetermined temperatures, based on the relation acquired for one from among the plurality of temperatures that is closest to the current temperature (See, e.g., claim 1 which explains this insofar as the given reference value the device looks for is necessarily the closest/most relevant value to the current temperature), 
	wherein temperature compensation is performed such that the relation is represented by a straight line having a slope that is unrelated to the temperature (Note that when the compensation is done, and the relation as currently claimed equates to the position detection signal and corresponding actual position of the lens, the position detection signal and actual position should be the same, and can be expressed in a straight line with a slope unrelated to temperature).

Allowable Subject Matter
Claims 6-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s reasons for indicating allowable subject matter:

Regarding claim 6, the prior art, alone or in combination, fails to teach wherein the relation is generated for the current temperature based on the relations acquired for adjacent temperatures between which the current temperature is positioned, from among the plurality of predetermined temperatures.
Regarding claim 7, the prior art, alone or in combination, fails to teach an image sensor that is capable of performing phase difference detection in order to support an autofocus control operation, wherein the temperature compensation and linearity compensation are employed in detection of a position of the lens in order to support an autofocus control operation. 
Regarding claim 8, the prior art, alone or in combination, fails to teach a plurality of camera modules, wherein each camera module comprises the lens control apparatus according to claim 1, and wherein the temperature compensation and linearity compensation are employed in detection of a position of the lens in order to support an autofocus control operation for each camera module. 

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MITCHELL OESTREICH whose telephone number is (571)270-7559. The examiner can normally be reached M-F 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on 571-272-3689. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MITCHELL T OESTREICH/Examiner, Art Unit 2872                                                                                                                                                                                                        
/MARIN PICHLER/Primary Examiner, Art Unit 2872